In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-272V
                                      Filed: June 26, 2018
                                         UNPUBLISHED


    MARY M. HUBBELL,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Kathy Ann Lee, Cline Farrell Christie & Lee, P.C., Indianapolis, IN, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On February 27, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following the administration of an influenza (“flu”) vaccine on
October 26, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On June 14, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On June 25, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $125,000.00 in
compensation for actual and projected pain and suffering, $10,736.80 in compensation
for unreimbursable expenses, and $4,385.02 in compensation for lost earnings. Proffer

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 1-2. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $140,121.82 (representing $125,000.00 in
compensation for actual and projected pain and suffering, $10,736.80 in
compensation for unreimbursable expenses, and $4,385.02 in compensation for
lost earnings) in the form of a check payable to petitioner, Mary M. Hubbell. This
amount represents compensation for all damages that would be available under §
300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


 MARY M. HUBBELL,

                  Petitioner,                          No. 17-272V
 v.                                                    Chief Special Master Dorsey
                                                       ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                  Respondent.


                                PROFFER ON AWARD OF DAMAGES

          On February 27, 2017, Mary M. Hubbell (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s entitlement to

compensation in his Rule 4(c) Report filed on May 21, 2018. Based on Respondent’s Rule 4(c)

Report the Chief Special Master found petitioner entitled to compensation on May 29, 2017.

I.    Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $125,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.     Past Unreimbursable Expenses

          Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $10,736.80. Petitioner agrees.


                                                 1
       C.      Lost Earnings

       The parties agree that based upon the evidence of record, petitioner has suffered a loss of

earnings. Therefore, respondent proffers that petitioner should be awarded $4,385.02 in lost

earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.


II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $140,121.82, in the form of a check made payable to petitioner. 1

This lump sum payment represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             CHAD A. READLER
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GABRIELLE M. FIELDING
                                             Assistant Director
                                             Torts Branch, Civil Division




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2
                       s/Jennifer L. Reynaud
                      JENNIFER L. REYNAUD
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 305-1586
Date: June 25, 2018




                        3